


Exhibit 10.21
 
BASED SALARIES OF NAMED EXECUTIVE OFFICERS
 
 
Executive Officer
2010 Base Salaries*
 
Steven L. Newman
     President and Chief Executive Officer
 
 
$900,000
 
 
Ricardo H. Rosa
     Senior Vice President and Chief Financial Officer
 
$450,000
 
Eric B. Brown
     Senior Vice President and General Counsel
 
$468,000
 
 
Arnaud A.Y. Bobillier
     Executive Vice President, Assets
 
$392,000
 

 
*Mr. Newman’s base salary is effective March 1, 2010, the remaining named
executive officers’ base salaries were
